Appellant moves the court for a writ of certiorari to bring up and have made a part of the record on appeal an original paper introduced as evidence on the trial.
Rule 28 of this court, 161 Miss. 907, provides as follows: "Original Papers — When Considered. Whenever it shall, in the opinion of the Judge or Chancellor, be necessary or proper that original papers of any kind should be inspected in the Supreme Court, such Judge or Chancellor may make such rule or order for safekeeping, transporting and return of such original papers as to him may seem proper; and such papers will be considered in connection with the transcript."
The rule provides the only method by which original papers can be made a part of the record on appeal. Brown v. Sutton,158 Miss. 78, 121 So. 835.
Motion overruled. *Page 726